Citation Nr: 1827448	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 12, 2016.  


REPRESENTATION

Veteran represented by:	Michael C. Angel, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1967. This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  In March 2015, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.

In a January 2018 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent effective June 19, 2008. This decision constitutes a partial grant of the benefits sought on appeal. Thus the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (providing that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board notes that the Veteran is in receipt of special monthly compensation (SMC) effective August 12, 2016, based on a 100 percent evaluation for service-connected multiple myeloma and two 70 percent evaluations assigned or anemia associated with multiple myeloma and PTSD. The issue of TDIU on and after August 12, 2016 is moot due to the Veteran's award of SMC at the housebound rate. Bradley v. Peake, 22 Vet. App. 280.



FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD did not approximate total social and occupational impairment.

2. Prior to August 12, 2016, the Veteran is unemployable due to his service-connected PTSD. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating in excess of 70 percent for service-connected PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for entitlement to TDIU are satisfied prior to August 12, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2014. The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior March 2015 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, DC 9411, effective June 19, 2008. See 38 C.F.R. § 4.27 (2017). Under the General Rating Formula for Mental Disorders, the Veteran's current 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria; rather, the focus is on the level of occupational and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments. A GAT score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

The GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  The newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will consider this information as relevant to this appeal.

In a May 2008 VA treatment note, the Veteran was noted as having a casual appearance and was cooperative. His speech was clear, mood was neutral and affect was congruent with mood. The Veteran was oriented to person, place, and time and he had fair attention and concentration. His thought and perceptions were logical and goal directed and his judgment and insight were fair. No delusions or hallucinations were noted, and the Veteran denied any current suicidal or homicidal ideations. The Veteran was assessed a GAF score of 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In April and May 2010 VA treatment records and subsequent contacts with the Veteran, it was noted that the Veteran was taking care of his mother until June of 2010.

The Veteran was afforded a VA examination in July 2010. Symptoms that applied to the Veteran's psychiatric condition included painful and intrusive memories of his combat experiences that were as frequent as two to three times a day; nightmares occurring three to four times a week; and distress when exposed to stimuli which reminded him of his combat experiences such as loud noises or news about the current war. The Veteran was noted as drinking heavily as an attempt to push away painful memories and to help with his disturbed sleep patterns. The Veteran stated that he tried not to speak about his combat experiences and he avoided situations that he knew would cause him difficulty. The Veteran described increasing difficulty being able to recall details of many of his combat experiences. The Veteran reported loss of interest in almost all previously pleasurable activities particularly social activities and outdoor activities. The Veteran reported that he felt emotionally walled off, numbed, and detached. The Veteran reported that withdrawal and irritation contributed to the disintegration of three marriages as well as caused him much difficulty functioning in the work place. The Veteran also described ongoing feelings of sadness and was noted as becoming tearful during the course of the interview. The Veteran also reported anxiety related to his high level of hypervigilance, disturbed sleep patterns, anger, irritability and short temperedness. The Veteran also reported numerous episodes of physical violence when frustrated, and that his anger contributed to difficulty with interactions in the work place including job loss and contributed to the disintegration of his marriages. The Veteran described difficulty with concentration, focus and memory because of his anxiety and intrusive memories. It was noted that the Veteran had some psychiatric care in 2008 but was not currently receiving any ongoing psychiatric care. However it was noted that he was receiving anti-depressant to help with his sleep disturbance by his Primary Care physician. 

The Veteran was living with a daughter and was able to care for his own activities of daily living.  He described almost complete social isolation with much discomfort and little interest in most social activities. It was noted that the Veteran had finished only 10th grade of education. He had worked for most of his career running his own business installing carpet and had retired approximately 7 years ago. He stated that he had much difficulty with interactions with his employees and often needed a foreman to help run the business for him. He described losing several jobs because of his anger and irritability.

Upon mental status examination, the Veteran was alert, oriented, and cooperative. Although he was initially composed, the Veteran became tearful and distraught when describing his combat experiences and his ongoing symptoms revealing his underlying sadness. The Veteran's thoughts were clear and goal oriented except where interrupted by his emotional distress. There was no evidence of delusions or hallucinations. The Veteran's cognitive abilities, including his capacity for abstraction, memory, and judgment were grossly intact. There was no panic, paranoia, or obsessional rituals. Ongoing hypervigilance was noted. There was no current suicidal ideation, although the Veteran was noted as having episodic suicidal thoughts through the years and had a suicide attempt while on active duty. The Veteran was assessed with a GAF score of 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The record contains a September 2013 private psychological evaluation by Dr. RDB, a clinical neuropsychologist. The Veteran reported that he had not worked since 2007. The Veteran reported that he was self-employed and he had men working for him, however that he has been fired and has blown up on a job. The Veteran reported that he lost some goods jobs and that he would put his men to work and then go to the bar.

Dr. RDB found that after evaluating the Veteran's activities of daily living, and scoring them with the standardized Social Adjustment Scale- Self Report (SAS-SR), that the Veteran exhibited severe impairment compared to the general population. Dr. RDB stated that according to the Veteran's responses on the test, his history, and symptoms observed during the examination, he exhibited severe impairment in work and social activities. Dr. RDB noted that the Veteran's children avoided him and when he was working he spent most of his time at a bar, after sending out his work crew. Dr. RDB noted that current testing indicated constant, severe levels of depression and anxiety with numerous temper tantrums and nightmares. It was also noted that the Veteran had not been able to establish a relationship with a woman secondary to his nightmares, anger, and alcohol dependence and did not have male friends either. Consequently, in consideration of all these factors, the Veteran was assessed with a GAF score of 30, which indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

The Veteran was observed as very talkative and difficult to interrupt once he began speaking. The Veteran started crying when describing combat where he lost several friends. He was noted as honest and pleasant in the setting, although he used profanity and described numerous temper problems. Tests administered were the Minnesota Multiphasic Personality Inventory- 2 (MMPI-2), Beck Depression Inventory (BDI), Beck Anxiety Inventory (BAI), Beck Hopelessness Inventory (BHS), and SAS-SR. It was noted that the Veteran produced a valid profile under the MMPI-2, but with excessive symptoms. The examiner noted that the Veteran's code type was found in individuals who are experiencing severe emotional distress characterized by dysphoria, agitation, worrying, and anhedonia. It was noted that these individuals are very fearful, easily frightened, and generally apprehensive, and they dread what might happen. Their affect is likely to be blunted or inappropriate and they see little opportunity of improving their circumstances, further dampening their mood. Under the BHS, the Veteran was placed in the severe category of hopelessness. Under the BDI, the Veteran's score placed him in the extremely severe category of depression. Under the BAI, the Veteran's score placed him in the severe category of anxiety. SAS testing indicated an extreme category of dysfunction.  The examiner noted that the Veteran described symptoms associated with PTSD and that substance abuse was a form of self-medication. The examiner noted that according to test results, the Veteran was severely depressed and a suicide risk. The examiner noted that MMPI-2 results described the Veteran as paranoid, with a thought disorder, and difficulty with reality testing. On the SAS-SR, when compared to the average male, the Veteran's social functioning was severely impaired in all areas (work role, social and leisure, extended family, primary relationship, and family unit). Accordingly, the examiner noted that this was consistent with his description of interpersonal problems with females and his children. 

In February 2014, the Veteran attended a hearing before the Board. The Veteran testified that he experienced frequent nightmares. The Veteran testified that he did not work after 2006 or 2007 because he could not deal with people every day. The Veteran testified that he does not have any social relationships and that sometimes he is "out of control with people." Regarding this, the Veteran testified that he can be talking to someone and then blow up and isolate himself for days. The Veteran testified that he experiences unprovoked anger, but has not physically expressed his anger for a few years. The Veteran testified that his son checks in with him every day through telephone calls and that the Veteran can get along with him.

In a July 2015 VA mental health outpatient note, the Veteran reported that he was tired of having fights, that he had no social skills, he was isolated, had no friends and did not get along with his children or others. The Veteran reported that he was depressed and not sleeping well. The Veteran was noted as hard but pleasant during the interview although he had an underlying frustration about not being able to get along with people and family. The Veteran was noted as well-groomed and casually dressed. His mood was congruent with the context of situation, his thought process was goal directed and thought content had no delusions, hallucinations, and no paranoid ideations. The Veteran denied any suicidal thoughts.  
In a July 2015 VA mental health record, the Veteran reported that he did not get along with people and preferred to be alone and have little contact with others including his children and grandchildren. The Veteran reported that he was primarily self-employed since service, but had retired in 2007. The Veteran reported that he did not have any acute changes in his problems with PTSD.
In August 2015, the Veteran attended a VA mental health initial evaluation. Symptoms noted were daily depressed mood, diminished interest/pleasure in activities, insomnia or hypersomnia, psychomotor agitation/retardation, fatigue/loss of energy, feelings of worthlessness/guilt, and poor concentration/indecisiveness. The Veteran reported that he isolated himself as much as possible in order to reduce the number of triggering stimuli he encounters. The Veteran reported that his anxiety, depression, flashbacks, and daytime intrusive thoughts function not only to diminish the quality of his concentration and short term memory, but also to increase his irritability which he observed was present but not as often because of his isolation. The Veteran reported that the impact of military related traumatic events on his life were that it caused him to avoid most people, as often as possible, including family members, hypervigilance, continuance of an exaggerated startle response, having general apathetic perspective on the future, and emotional distance/detachment in relationships both by self-report and by the report of feedback he receives from others. The Veteran acknowledged that suicidal and homicidal thoughts were frequently present, but common sense prevented him from taking his own life and that his homicidal ideation was not for any particular person.
The Veteran presented as mildly depressed, but was talkative, cooperative, informative, and appeared motivated to be present. The examiner noted that the Veteran made it clear from the beginning in an appropriate manner that he was distrustful of the VA. The examiner remarked that although the Veteran was able to sustain employment as a floor installer, his years of hard work and long hours were in and of themselves, a coping mechanism along with alcohol and other substances and violence. The examiner noted that the coping mechanisms were no longer in place for the Veteran. Accordingly, the examiner opined that the Veteran was no longer a viable candidate to participate in the world of work, and thus, qualifies to be service connected at the 100 percent individual unemployability level.   
In an October 2015 VA mental health note, the Veteran was noted as euthymic, talkative, and appeared motivated to be present. The Veteran did not present signs of acute distress during the session.

The Veteran was afforded a VA examination in November 2016. The Veteran reported that he has lived alone since 2002. He reported that he speaks to his siblings once every year or so around holidays and that his relationships with his siblings have been this way for over twenty years. The Veteran reported that he has not had romantic relationships and that he has no friendships. The Veteran reported that he has two adult children and that his relationship with them is "alright" and he denied major changes with regard to his relationships with his children since his last examination. The Veteran reported that he has not been employed since his last examination and last worked in 2007. The Veteran reported that at the time, he was self-employed, yet he had trouble keeping men employed in his business. Regarding his mental health history, the Veteran denied psychiatric hospitalization and that he has not received non-VA mental health treatment other than the private evaluation since his last examination. The Veteran also denied that he is currently prescribed psychotropic medications and reported that his medications were discontinued after he began dialysis. 

The examiner noted that the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. Symptoms that applied to the Veteran's diagnoses were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances including work or a work like setting. The Veteran was observed as appropriately dressed and groomed with good hygiene. Psychomotor activity was without noted abnormality. Gait was slow and appeared effortful due to reported pain and numbness in his feet. The Veteran's eye contact was within normal limits. The Veteran's speech was within normal limits with regard to rate, rhythm, and volume, though frequently marked by an irritable tone. The examiner noted that the Veteran was cooperative, attentive, and polite throughout their interaction and responsive to both verbal and non-verbal social cues. The Veteran denied experiencing panic attacks, current or recent suicidal or homicidal ideation, intent or plans, or symptoms of and did not evidence signs of a psychotic  disorder during the current examination, including: auditory or visual hallucinations, beliefs that others are conspiring against, threatening, or attempting to harm him, beliefs that he can read or control the minds  or thoughts of others or that others can read or control his mind or  thoughts, that he receives messages of personal significance from the television or radio, or that he has special abilities or powers. 

Throughout the current examination, his expressed thoughts remained generally relevant, logical, coherent, and goal-directed, though he did at times digress to discuss his disagreement with his current PTSD rating as well as the length of time it has taken to process his appeal of this rating. At no point did he appear to be responding to internal stimuli (e.g., laughing or mumbling to himself, losing concentration, scanning the environment as if searching for or responding to perceived threats).  The Veteran was oriented to person, location, time, and situation. Immediate memory abilities were intact, as evidenced by his ability to recall three of three words immediately. Recent memory abilities were intact, as       evidenced by his ability to correctly recall, without prompting or cues, three of three words after a delay of approximately five minutes. Remote memory abilities were intact, as evidenced by his abilities to recall and discuss aspects of his personal history. Working memory abilities were intact, as evidenced by his performance on a serial sevens task and a task in which he was asked to spell a simple word forward and backwards. Attention and concentration abilities were intact, as evidenced by his abilities to maintain focus and concentration throughout the interaction.       Problem-solving and decision-making abilities were intact, as evidenced by his responses with regard to how he would resolve hypothetical, real-world       dilemmas. Abstraction abilities were intact, as evidenced by his performance on tasks in which he was asked to identify similarities between common concepts and to interpret common proverbs. Judgment and insight were good, and his level of intellectual functioning was grossly estimated to fall within the average range, based on his vocabulary, grammar, syntax, fund of information, and reported educational and occupational attainment.
It was noted that the Veteran reported that his psychiatric conditions have remained relatively unchanged since his military service in Vietnam. The examiner explained that based upon his presentation during the examination, as well as available records, this appeared to be the case with regard to some of his symptoms. The examiner noted that his nightmares, sleep disturbance, flashbacks, negative cognitions and affect, appear largely unchanged since September of 2008. However, other symptoms, namely, physical aggression in response to anger and irritability, have improved since that time, based upon his report and information contained in available records.  The examiner noted that the Veteran discontinued the use of alcohol and other illicit substances and that it is likely that this change has contributed to the improvement in these symptoms. It was noted that the Veteran has developed a strategy of avoiding other people (by not working and isolating himself), in order to avoid the likelihood that he would become angry and physically aggressive with another person. The examiner opined that the Veteran's psychiatric symptoms and resultant impairments have generally remained unchanged, and in some cases, improved, since his last examination. The examiner explained that were the Veteran to attempt to work again, his current psychiatric symptoms would at times interfere with his ability to perform work-related tasks, during periods of significant stress. However, the examiner explained that based upon the Veteran's past work history, including 44 years of employment following his military service, it is noted that, although the Veteran would perform best in a work setting which allowed him significant autonomy and minimal interaction with others, given these accommodations, he would not be unable to attend work on a regular basis, complete work-related tasks, and work cooperatively and effectively with others as required in such a position. The examiner noted that the Veteran has other medical problems, but these impairments are due solely to his current psychiatric conditions.

The Board finds that the evidence of record reflects that the Veteran's PTSD symptoms during the entire claims period do not warrant a rating of 100 percent. Notably, although there is severe social isolation, there is not total social impairment. Although the Veteran avoided most people and self-isolated, he maintained some level of a relationship with his children, despite no longer interacting with most people and not having any friends. He also spoke to his siblings once per year near the holidays.  The Veteran was consistently able to perform the activities of daily living and maintained good hygiene at all times. Additionally, although the September 2013 private examiner noted that test results described the Veteran as having a thought disorder the Board finds that the Veteran's symptoms did not rise to the level of gross impairment in thought process or communication. In May 2008, his thought and perceptions were logical and goal directed and his judgment and insight were fair. In July 2010, although the Veteran described difficulty with concentration, his thoughts were clear and goal oriented except where interrupted by his emotional distress. In July 2015, his thought process was goal directed. In November 2016, his expressed thoughts remained generally relevant, logical, coherent, and goal-directed. The Veteran denied persistent hallucinations and delusions and did not have memory loss for names of close relatives or his own name. Throughout the period on appeal, the Veteran has generally denied current suicidal or homicidal ideations. In August 2015, the Veteran admitted suicidal and homicidal ideations, but noted that common sense prevented him from acting.  The Veteran did display anger and irritability issues, but there did not appear to be grossly inappropriate behavior or persistent danger of hurting self or others. Accordingly, a 100 percent evaluation is not for assignment.

In reaching this decision, the Board considered the GAF scores. The assigned GAF scores during the relevant time period ranged from 30 to 50. These are indicative of serious to severe symptoms - but do not mandate the assignment of a 100 percent evaluation. Accordingly, the evidence of record indicates that a 70, but not a 100 percent evaluation, is for assignment.

Entitlement to TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 38 C.F.R. § 4.16(a). The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 4.16, 4.19. 

Responsibility for the ultimate TDIU determination is with VA, not a medical examiner. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). Marginal employment includes employment in a protected environment such as family business or sheltered workshop. 38 C.F.R. 
§ 4.16(a). Where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law. See Sabonis v. Brown, 6 Vet App 426 (1994).  

Prior to August 12, 2016, the Veteran was service-connected for one disability - PTSD. His evaluation was 70 percent and thus he meets the criteria for a schedular TDIU as there was a single service-connected disability ratable at 60 percent or more. Therefore, the central question concerns whether the Veteran is unemployable due to his service-connected disability. 

Considering the pertinent evidence in light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted due to the Veteran's PTSD. The Board notes that the Veteran has reported having a 10th grade level of education and that most of his career was running his own business installing carpet until he retired in 2007. At the July 2010 VA examination and the September 2013 private psychological evaluation, the Veteran reported losing several jobs because of his anger and irritability. The private examiner noted that the Veteran exhibited severe impairment in work and when the Veteran was working, he spent most of his time at a bar, after sending out his work crew. In an August 2015 VA examination, the examiner opined that the Veteran was no longer a viable candidate to participate in the world of work. In the November 2016 VA examination, it was noted that the Veteran would perform best in a work setting which allowed him significant autonomy and minimal interaction with others, however, given these accommodations, he would not be unable to attend work on a regular basis, complete work-related tasks, and work cooperatively and effectively with others as required in such a position. The examiner also noted that the Veteran's psychiatric conditions have remained relatively unchanged since his military service in Vietnam. The examiners each indicated that the Veteran was unemployable due to PTSD, or severely impaired. The November 2016 VA examiner also indicated that the Veteran's psychiatric conditions have remained relatively unchanged. Accordingly, entitlement to TDIU is warranted.


ORDER

An increased evaluation for service-connected PTSD, evaluated as 70 percent disabling, is denied.

Entitlement to TDIU prior to August 12, 2016 is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


